                                           Case 3:20-cv-00606-SI Document 135 Filed 08/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEXIS PAZ-VILLAGOMEZ,                          Case No. 20-cv-00606-SI
                                   8                   Plaintiff,
                                                                                         ORDER GRANTING MOTION TO
                                   9             v.                                      WITHDRAW AS ATTORNEY
                                                                                         HAITHAM BALLOUT
                                  10     THE STEP2 COMPANY, LLC,
                                                                                         Re: Dkt. No. 92
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On July 9, 2021, Haitham Ballout and the firm Ballout Law (collectively “Ballout”) filed a

                                  14   motion to withdraw as counsel for plaintiff Alexis Paz-Villagomez. Dkt. No. 92. Ballout and

                                  15   plaintiff agreed to Ballout’s withdrawal. Id. at 2. Ballout waives oral argument. Id. Defendant

                                  16   The Step2 Company, LLC did not file an opposition.

                                  17          Accordingly, Ballout’s motion to withdraw as counsel for plaintiff Alexis Paz-Villagomez

                                  18   is GRANTED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 4, 2021

                                  21                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  22                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
